Citation Nr: 0636841	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  98-18 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea, due to 
an undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War.

2.  Entitlement to service connection for a skin disorder, 
due to an undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War.

3.  Entitlement to service connection for a respiratory 
disorder, due to an undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf 
War.

4.  Entitlement to service connection for a peripheral nerve 
disorder, due to an undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf 
War.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
January 1986, and from November 1990 to May 1991, including a 
period in the Persian Gulf from January to April 1991.

This claim is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in January 2001 and May 
2004 for further development and is now ready for 
disposition.

In a prior decision, the Board granted service connection for 
psychiatric disorders.  The Board did not state that the 
manifestations were to be rated separately.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  The evidence does not relate a diagnosis of sleep apnea 
with an undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War, or 
otherwise associate it with military service. 

3.  The evidence does not relate various skin disorders with 
an undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War, or 
otherwise associate them with military service. 

4.  The evidence does not relate a respiratory disorder with 
an undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War, or 
otherwise associate it with military service. 

5.  The evidence does not relate a peripheral nerve disorder 
with an undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War, or 
otherwise associate it with military service. 


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service, 
nor is it shown to be due to undiagnosed illness as a result 
of service in the Southwest Asia theater during the Persian 
Gulf War.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

2.  A skin disorder was not incurred in or aggravated by 
service, nor is it shown to be due to undiagnosed illness as 
a result of service in the Southwest Asia theater during the 
Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

3.  A respiratory disorder was not incurred in or aggravated 
by service, nor is it shown to be due to undiagnosed illness 
as a result of service in the Southwest Asia theater during 
the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

4.  A peripheral nerve disorder was not incurred in or 
aggravated by service, nor is it shown to be due to 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2006, following such service.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  

Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  The Board notes that the statutory delimiting 
date is different than the regulatory date.

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  The "Southwest 
Asia theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. 38 
C.F.R. § 3.117(d)(1) and (2) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that there has been no assertion 
that sleep apnea, a skin disorder, a respiratory disorder, or 
peripheral neuropathy are directly related to combat service.  
Therefore, the provisions of 38 U.S.C.A. § 1154 (West 2002) 
are not applicable.  In essence, the veteran maintains that 
the claims on appeal are related to an undiagnosed illness as 
a result of service in the Persian Gulf.  

In a January 1999 hearing, the veteran testified that a Scud 
exploded right over his head and his arms were uncovered and 
he experienced burning on his arms.  He reported on-going 
blisters, intense burning, and itching of his arm, chest, and 
groin.  He acknowledged that he was not on any medication for 
his skin and had not sought regular treatment.  With respect 
to sleep apnea, he indicated that he snored and used a C-PAP 
machine.  With respect to a respiratory disorder, he reported 
constant sinus problems, drainage, difficulty swallowing, and 
a cough.  He indicated that he was told that he had exercise 
induced bronchial spasm.  

The veteran offered additional testimony in an October 2001 
hearing, essentially asserting the same contentions as 
previously.  With respect to an impairment of the peripheral 
nerves, he related that he had problems holding things and 
dropped glasses.  He indicated that he experienced numbness 
and tingling and was told that he was going to undergo 
diagnostic testing.  His spouse also testified that the 
veteran dropped silverware, salt shaker, and almost dropped 
their child.  

Claims as Undiagnosed Illnesses

After a review of the claims file, the Board notes that the 
veteran's claimed disorders have been diagnosed.  As 
examples, his claim related to sleep has been diagnosed as 
sleep apnea (12/05 VA examination addendum).  The claim 
related to a skin rash has been variously diagnosed as 
contact dermatitis (1/93 clinic note and 12/05 VA examination 
addendum), dyshidrosis and tinea cruris (6/91 and 6/92 clinic 
notes), and folliculitis (4/94 and 3/00 clinic notes).  

Moreover, the veteran's respiratory complaints have been 
attributed to chronic bronchitis (12/05 VA examination 
addendum), rhinitis (3/94 clinic note), and sinusitis (2/94 
private medical note).  While the December 2005 VA reviewer 
indicated that the veteran's peripheral nerve impairment does 
not relate to a known clinical diagnosis, a War-Related 
Illness Clinic Note dated in January 2002 diagnosed with the 
veteran with carpal tunnel syndrome.  

Accordingly, there is no basis for his claims that sleep 
apnea, a skin rash, a respiratory disorder, and peripheral 
neuropathy are due to an undiagnosed illness occasioned by 
service in the Persian Gulf.  In other words, the relevant 
medical evidence establishes that the veteran does not have 
undiagnosed illnesses manifested by sleep apnea, a skin rash, 
a respiratory disorder, or peripheral neuropathy.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.  As his claimed disorders 
have been diagnosed, 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
are not applicable.

Claims on a Direct Basis

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§ 1110 is nevertheless warranted.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  However, the Board finds 
that service connection is not warranted on a direct basis.  

First, service medical records show no complaints of, 
treatment for, or diagnoses related to sleep apnea, a skin 
rash, a chronic respiratory disorder, or peripheral 
neuropathy.  Twice the veteran was treated for a viral 
syndrome (9/93 and 2/84), but both times it appeared to 
resolve without chronic respiratory residuals.  There are no 
notations whatsoever regarding sleep apnea, a skin rash, or 
peripheral neuropathy, or any symptoms reasonably attributed 
thereto.

In a quadrennial examination dated in February 1990 (some 
months prior to his deployment to the Persian Gulf), the 
clinical assessments of the veteran's lungs and chest, skin 
(except for an appendectomy scar), upper extremities, and 
neurologic systems were normal.  Similarly, in a March 1991 
"Saudi departure screen" examination, the clinical 
evaluation of all the veteran's systems was normal.  
Therefore, the evidence does not show chronic diseases in 
service consistent with sleep apnea, a skin rash, a 
respiratory disorder, or peripheral neuropathy.

Next, the veteran has testified that he has had sleep apnea, 
a skin rash, a respiratory disorder, and peripheral 
neuropathy since military service.  While he is competent to 
report his symptoms, Layno v. Brown, 6 Vet. App. 465, 469 
(1994), he is not a medical professional and he is not 
competent to make a diagnosis that requires medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).

Far more probative are the separation examination reflecting 
a normal clinical evaluation of the veteran's lungs and 
chest, skin, upper extremities, and neurologic systems.  
Furthermore, a diagnosis of possible sleep apnea was not 
raised until January 1994 (nearly 4 years after discharge), 
his respiratory and neurological systems were normal in a 
January 1992 VA general medical examination (8 months after 
discharge), and the issue of peripheral or radiculopathy was 
not raised until a May 1995 VA examination (4 years after 
discharge).  In January 2002, he was diagnosed with carpal 
tunnel syndrome but it was not related to military service.

In addition, while dyshidrosis, folliculitis v. arthropod 
resonse, questionable urticaria, and post-inflammatory 
hyperpigmentation and xerosis probably associated with tinea 
cruris (in remission) were diagnosed in a February 1992 VA 
skin examination, the examiner did not attribute the 
disorders to military service.  Moreover, the veteran has 
received dermatology follow-up care but none of his treating 
physicians have associated his variously-diagnosed skin 
disorders with military service.  

Further, no physician has attributed any of the veteran's 
disorders to military service except by history.  Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence, and 
a bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994); LeShore v. Brown, 8 Vet. App. 406, 
409 (1995). 

The Board finds that the veteran's statements at military 
separation (denying the disorders claimed) and absence of 
treatment for a length of time are more reliable than his 
more recent assertions in support of a claim for monetary 
benefits.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (absence of medical complaints for condition can 
be considered as a factor in resolving claim).  As there is 
no objective evidence of service origin or competent opinion 
that has linked these disorder to military service, the Board 
finds that the claims for service connection for sleep apnea, 
a skin disorder, a respiratory disorder, and peripheral 
neuropathy must be denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in August 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in August 2004 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The issues on appeal were re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
January 2006.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with two personal hearings at the RO in January 
1999 and October 2001.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in May 1995, July 2005, 
and December 2005 (addendum).  The available medical evidence 
is sufficient for adequate determinations.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Even though the notice was inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  


ORDER

The claim for entitlement to service connection for sleep 
apnea is denied.

The claim for entitlement to service connection for a skin 
disorder is denied.

The claim for entitlement to service connection for a 
respiratory disorder is denied.

The claim for entitlement to service connection for a 
peripheral nerve disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


